         CASE 0:20-cv-01675-PAM-KMM Doc. 5 Filed 11/25/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Jeremy Michael Bilder,                                    Civ. No. 20-1675 (PAM/KMM)

                       Plaintiff,

v.                                                                               ORDER

Nicole Hawkins, and Jane
Does 1-8,

                       Defendants.


       This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge Katherine M. Menendez dated October 21, 2020. (Docket

No. 4.) The R&R recommends dismissal of this matter without prejudice because Plaintiff

fails to state a claim for relief.

       According to statute, the Court must conduct a de novo review of any portion of the

R&R to which specific objections are made. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P.

72(b); D. Minn. L.R. 72.2(b). Because Plaintiff failed to object within the time permitted,

the Court adopts the R&R.
           CASE 0:20-cv-01675-PAM-KMM Doc. 5 Filed 11/25/20 Page 2 of 2




      Accordingly, IT IS HEREBY ORDERED that:

      1.       The R&R (Docket No. 4) is ADOPTED;

      2.       The Complaint (Docket No. 1) is DISMISSED without prejudice; and

      3.       Plaintiff’s Application to proceed in forma pauperis (Docket No. 2) is

               DENIED as moot.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: November 25, 2020
                                               s/ Paul A. Magnuson
                                               Paul A. Magnuson
                                               United States District Court Judge




                                           2
